Order entered September 21, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01575-CV

                             WILLIAM T. DICKSON, Appellant

                                                V.

   BNSF RAILWAY COMPANY AND FELLERS SNIDER BLAKENSHIP BAILEY &
                      TIPPENS, P.C., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC 12-02048

                                            ORDER
       We GRANT appellant William T. Dickson’s motion to extend time to file reply brief to

appellee BNSF Railway Company’s brief and ORDER the brief tendered to the Clerk of the

Court September 16, 2015, filed as of the date of this order.


                                                       /s/      ELIZABETH LANG-MIERS
                                                                PRESIDING JUSTICE